UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 29, 2010 (April 29, 2010) BANCORP RHODE ISLAND, INC. (Exact name of registrant as specified in its charter) Rhode Island (State or other jurisdiction of incorporation) 333-3318205-0509802 (Commission File Number)(IRS Employer Identification Number) One Turks Head Place, Providence, Rhode Island 02903 (Address of principal executive offices) (401) 456-5000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Item 2.02.Results of Operation and Financial Condition On April 29, 2010, Bancorp Rhode Island, Inc. (the “Company”) issued a press release in which it disclosed unaudited financial information related to 2010 first quarter consolidated earnings.A copy of the press release relating to such announcement, dated April 29, 2010, is attached hereto as Exhibit 99.1 and is incorporated herein by reference. This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits (c)Exhibits Exhibit No.Exhibit Press Release dated April 29, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BANCORP RHODE ISLAND, INC. Date: April 29, 2010 By: /s/Linda H. Simmons Linda H. Simmons Chief Financial Officer
